Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,137,395. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '395 patent are not identical to the instant claims, the claims of the '395 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “when the second baffle pate is moved to slide” in line 2-3.  It should be “when the second baffle plate is moved to slide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “when the second baffle pate is moved to slide in a horizontal direction with respect to the first baffle plate” in lines 1-2. 
slide relative to another of the first baffle plate and the second baffle plate” in lines 1-2.
Claim 17 recites “when the second baffle pate is moved to slide in a horizontal direction with respect to the first baffle plate” in lines 2-3.
Claim 18 recites “wherein the first baffle plate is coupled to the second baffle plate  when the first baffle pate is moved to slide in a horizontal direction with respect to the second baffle plate” in line 2-3.
Examiner has consulted the Applicant’s Specification and find no disclosure therein that evinces possession of “…move to slide…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikkenga et al (US 20120060820; hereinafter Sikkenga).
As regarding claim 1, Sikkenga discloses the claimed invention for a grease filter comprising: a first baffle plate, the first baffle plate including a first frame, a plurality of inlet portions through which an air flows in and a plurality of first quide members having end portions disposed at the first frame; a second baffle plate, the second baffle plate including a second frame, a plurality of outlet portions through which the air flows out 

    PNG
    media_image1.png
    638
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    482
    media_image3.png
    Greyscale


As regarding claim 3, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention for wherein the plurality of first guide members and the plurality of second guide members are arranged in plural numbers to be spaced apart at predetermined intervals (fig. 3).
As regarding claim 4, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention for wherein the first baffle plate and the second baffle plate comprise a stopper (about 120) to prevent the first baffle plate and the second baffle plate from being separated beyond predetermined bounds.
As regarding claim 9, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention for wherein: the first support member is provided to form an obtuse angle with a first inlet plane that is one surface of the inlet guide, and the first direction change guide is provided to form an obtuse angle with a second inlet plane that is the other surface of the first inlet plane (annotated fig. 2).
As regarding claim 10, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention for wherein: the second support member is provided to form an obtuse angle with a first inlet surface of the outlet guide, and the second direction change guide is provided to form an obtuse angle with a second outlet surface that is a surface opposite to the first outlet surface (annotated fig. 2).

Claims 15 and 20 are also rejected with similar reasons as stated in claim 1 above.
As regarding claim 19, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention for wherein the plurality of first guide members of the first baffle plate are arranged side by side with the plurality of second guide members of the second baffle plat (annotated fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sikkenga et al (US 20120060820; hereinafter Sikkenga) as applied to claim 1 above, and further in view of Graham et al (US 20080202083; hereinafter Graham).
As regarding claim 5, Sikkenga discloses all of limitation as set forth above.  Sikkenga discloses the claimed invention except for wherein: each of the plurality of first guide members comprises: an inlet guide inclined obliquely toward the second baffle plate; and a first direction change guide curved from the inlet guide, and each of the plurality of second guide members comprises: an outlet guide inclined obliquely toward the first baffle plate; and a second direction change guide curved from the outlet guide.  Graham teaches wherein: each of the plurality of first guide members comprises: an inlet guide inclined obliquely toward the second baffle plate; and a first direction change guide curved from the inlet guide, and each of the plurality of second guide members comprises: an outlet guide inclined obliquely toward the first baffle plate; and a second direction change guide curved from the outlet guide (figs. 2-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein: each of the plurality of first guide members comprises: an inlet guide inclined obliquely toward the second baffle plate; and a first direction change guide curved from the inlet guide, and each of the plurality of second 
As regarding claim 6, Sikkenga as modified discloses all of limitation as set forth above.  Sikkenga as modified discloses the claimed invention for wherein the first direction change guide and the second direction change guide are formed apart to face each other (Graham – figs. 2-3).
As regarding claim 7, Sikkenga as modified discloses all of limitation as set forth above.  Sikkenga as modified discloses the claimed invention for wherein: the first frame and the second frame being in a case shape, and the plurality of first guide members and the plurality of second guide members are fixed in the first frame and the second frame, respectively, the end portions of the plurality of first quide members are a first support member (124) formed to extend from the inlet guide and fixed in the first frame, and the end portions of the plurality of second guide members are a second support member (138) formed to extend from the quide and fixed in the second frame.
Allowable Subject Matter
Claims 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 8 contains allowable subject matter because prior art does not teach fairly suggested a path formed by the first baffle plate and the second baffle plate, wherein the path comprises: a direction change path spanning between the first direction change 
Claims 12-13 depend on claim 8; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that Sikkenga fails to teach or disclose or suggest the end portions of the plurality of first guide members disposed at the first frame form the plurality of inlet portions and the end portions of the plurality of second guide members disposed at the second frame form the plurality of outlet portions.
Examiner respectfully disagreed.
Annotated figs. 2-3 and 5 (above) of Sikkenga clearly discloses or teaches the end portions of the plurality of first guide members disposed at the first frame form the plurality of inlet portions and the end portions of the plurality of second guide members disposed at the second frame form the plurality of outlet portions.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773